[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The plaintiff's Motion to Enjoin Against Closure of Day Care Center is granted.
The plaintiff shall be entitled to continue operating the day care center in the basement of the marital residence until July 1, 1998, at which time she shall vacate said premises. The plaintiff shall pay the defendant the sum of $1,100 a month for the use of said premises. The clients of the center shall enter and exit from the rear of the residence to minimize any inconvenience to the defendant.
PETRONI, J.